Interview Summary (cont.)
The following Agenda was provided to the examiner for discussion in this meeting. Please see the examiner’s meeting notes that are inserted after each agenda item.

Examiner’s pre-agenda topic: The examiner pointing to the independent claim language, to discuss how broad the claim is.  
Claim 1 is toward a process for production of any composition comprising active follistatin, wherein said method comprises a step of spray drying with heat, any biological source comprising follistatin to produce a powder comprising active follistatin. 
The claim does not require: A process for production of a composition comprising active follistatin, said method comprising spray drying of a biological source containing active follistatin with heat to produce a powder containing the active follistatin.  
Therefore the claim does not require that active follistatin is in the composition that is used at the input or output stage of the spray drying step.  Claim language is suggested in Agenda Item 3, below, where a proposed claim amendment is set forth.  

Agenda
The teachings of Greene et al. at paragraph [0051] versus paragraphs [0176]-[0179], additional teachings in Greene et al. of follistatin activity being sensitive to methods known to disrupt the ordered structure of molecules including high temperature of pasteurization (192F) at  Example 3 (paragraphs [0173]-[0175] and gamma irradiation 

Examiner’s Notes: Green III does teaches that a fertile egg yolk powder properly processed to preserve active follistatin, when orally ingested, results in detectable serum follistatin.  Furthermore, this resultant follistatin presence has significant pharmacokinetic activity as shown by the hormonal down-regulation of serum myostatin. Green teaches that egg yolk cannot be spray/heat dried in order to preserve active follistatin, wherein no measurable active or viable follistatin is achieved via spray drying (Ex. 4). It is noted that Green uses a temperature range that goes higher than that taught by Buxman, any provides no specific temperature used, therefore it is unclear as to what steps were performed.
How Williams and spraying drying with heat of whole eggs in production of a Lowenstein-Jensen (LJ) medium used for cultivation/isolation of Mycobacterium species is not predictive of a protein such as follistatin remaining active in the media as in the instant invention.  I am attaching a recent download from a website outlining what is in LJ Medium and principles of its operation. 

Examiner’s Notes: Applicant’s evidence of Microbiology.com teaching that fresh eggs are added to the sterilized LJ Medium and then the solution is cooled to 50-60 degree C (122 to 140 degrees C) is not persuasive that the spray drying of Williams inactivates the follistan. 

Buxman teaches a method of making a biologically active follistatin from avian eggs or its components (0006), said method comprising a step of fluidized bed drying at a temperature of below 42 °C (i.e. below 107.6 °F; i.e. heat drying, i.e. drying with heat)5 to produce a powder containing active follistatin (0009).  
Buxman does not discuss the specifically claimed type of drying the egg product made, spray drying. Williams is applied solely to show that it was known to spray drying egg products using temperatures that encompassing the range taught by Buxman to produce a powder containing active follistatin (0009).  Since Buxman already provides that these temperature achieve a powder containing active follistatin (0009), it is reasonable to expect that a step of spray drying at Buxman’s temperature range will also achieve a powder containing active follistatin (0009).

Would this type of amendment would advance the case to allowance, supported on teachings at paragraphs [0014]: 

Claim 1: A process for production of a composition comprising active follistatin, said method comprising:
spray drying of a biological source containing follistatin with heat at an inlet temperature up to about 390F and/or an outlet temperature up to about 190F to produce a powder containing active follistatin.



Examiner’s Notes: The following amendments are suggested, that require further examination: 
Claim 1: A process for production of a composition comprising biologically active follistatin, said method comprising: 
providing a source comprising biologically active follistatin;
spray drying the source comprising the biologically active follistatin with heat at an inlet temperature up to about 390F and/or an outlet temperature up to about 190F;
wherein said method produces a powder containing the biologically active follistatin.

Also it is noted that all claims can be objected to for failing to use proper formatting. MPEP 608.01(k) states: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75  and MPEP 608.01(i)-(p).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793


/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793